THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"). THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF REGISTRATION OF THE
RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE MAKER THAT SUCH REGISTRATION IS
NOT REQUIRED.
 


PROMISSORY NOTE


$120,000
Issue Date: May 27, 2011
No. A-1
New York, New York



Committed Capital Acquisition Corporation (f/k/a Plastron Acquisition Corp. II)
(the "Maker") promises to pay to the order of Broadband Capital Management LLC
(the "Payee") the principal sum of One Hundred Twenty Thousand Dollars and No
Cents ($120,000.00) in lawful money of the United States of America, on the
terms and conditions described below.


1.           Principal.  The principal balance of this Note shall be repayable
on the date on which Maker consummates its initial business combination (the
“Maturity Date”). No amount shall be due under this Note if such initial
business combination is not completed.


2.           Interest.   This Note shall bear no interest.


3.           Application of Payments.  All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorneys' fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.


4.           Events of Default. The following shall constitute Events of
Default:


(a)           Failure to Make Required Payments.  Failure by Maker to pay the
principal of, or other payments on, this Note within five (5) business days
following the date when due.


(b)           Voluntary Bankruptcy, Etc. The commencement by Maker of a
voluntary case under applicable bankruptcy law, or any other applicable
insolvency, reorganization, rehabilitation or other similar law, or the consent
by it to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or other similar official) of Maker
or for any substantial part of its property, or the making by it of any
assignment for the benefit of creditors, or the failure of Maker generally to
pay its debts as such debts become due, or the taking of corporate action by
Maker in furtherance of any of the foregoing.


(c)           Involuntary Bankruptcy, Etc.  The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of maker in an
involuntary case under applicable bankruptcy law, or any other applicable
insolvency or other similar law, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of Maker or for any
substantial part of its property, or ordering the winding-up or liquidation of
the affairs of Maker, and the continuance of any such decree or order unstayed
and in effect for a period of 60 consecutive days.

 
 

--------------------------------------------------------------------------------

 
           5.           Remedies.


(a)           Upon the occurrence of an Event of Default specified in Section
4(a), Payee may, by written notice to Maker, declare this Note to be due and
payable, whereupon the principal amount of this Note,  and all other amounts
payable under this Note, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.


(b)           Upon the occurrence of an Event of Default specified in Sections
4(b) and 4(c), the principal amount of this Note, and all other amounts payable
under this Note, shall automatically and immediately become due and payable, in
all cases without any action on the part of Payee.


6.           Waivers.   Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to this Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.


7.           Unconditional Liability.  Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to them or affecting their liability hereunder.


8.           Notices.  Any notice called for hereunder shall be deemed properly
given if (i) sent by certified mail, return receipt requested, (ii) personally
delivered, (iii) dispatched by any form of private or governmental express mail
or delivery service providing receipted delivery, (iv) sent by telefacsimile or
(v) sent by e-mail, to the following addresses or to such other address as
either party may designate by notice in accordance with this Section:
 
 
If to Maker:


Committed Capital Acquisition Corporation
712 5th Avenue, 22nd Floor
New York, New York 10019
Attention: Michael Rapp
Facsimile: (212) 702-9830
Email: mrapp@broadbandcapital.com


If to Payee:


Broadband Capital Management LLC
712 5th Avenue, 22nd Floor
New York, New York 10019
Attention: Philip Wagenheim
Facsimile: (212) 702-9830
Email: pwaggs@broadbandcapital.com

 
 

--------------------------------------------------------------------------------

 
 
Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date on which an e-mail transmission was received by the
receiving party's on-line access provider, (iv) the date reflected on a signed
delivery receipt, or (vi) two (2) business days following tender of delivery or
dispatch by express mail or delivery service.


9.           Construction.  THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF.


10.           Severability.  Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


11.           Trust Waiver.  Notwithstanding anything herein to the contrary,
the Payee hereby waives any and all right, title, interest or claim of any kind
("Claim") in or to any distribution of the trust account in which the proceeds
of the initial public offering (the "IPO") conducted by the Maker and the
proceeds of the sale of the securities issued in a private placement to occur
prior to the effectiveness of the IPO, as described in greater detail in the
registration statement and prospectus filed with the Securities and Exchange
Commission in connection with the IPO, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the trust account
for any reason whatsoever.


12.           Amendment; Waiver. Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.


13.           Assignment.  No assignment or transfer of this Note or any rights
or obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.


[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed the day and year first above written.





 
COMMITTED CAPITAL ACQUISITION CORPORATION
           
By:
/s/ Philip Wagenheim      
Name:  Philip Wagenheim
     
Title:    Secretary
         



 
Agreed and Accepted:


BROADBAND CAPITAL MANAGEMENT LLC






By: /s/ Michael Rapp                                                 
                                                                           
       Name:  Michael Rapp
       Title:  Chairman

 
[Signature Page – Promissory Note – A-1]